DETAILED ACTION
	This Notice is in response to the Election filed on May 12, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species A, claims 1-9 in the reply filed on May 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US Pub. 2021/0175253 A1).

	In re claims 1-9, Han et al. shows (fig. 7) a memory device, comprising: a layer stack (12) disposed on a substrate, wherein the layer stack comprises a plurality of conductive layers (122) and a plurality of dielectric layers (132) stacked alternately; a plurality of composite pillar structures respectively penetrating through the layer stack, wherein each composite pillar structure comprises: a dielectric pillar (26); a pair of conductive pillars (22, 24) penetrating through the dielectric pillar and electrically isolated from each other through a portion of the dielectric pillar (26); a channel layer (322, 324) covering both sides of the dielectric pillar and the pair of conductive pillars; a ferroelectric layer (312, 314) disposed between the channel layer and the layer stack; and a buffer layer (332, 334) disposed between the channel layer and the ferroelectric layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu (US Pub. 2021/0375933 A1), Lee (US Pub. 2021/0366932 A1), Chen (US Pub. 2019/0074062 A1), Mine (US Pub. 2016/0035789 A1), and Sohn (KR 10-20180059271) disclose various elements of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815